DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-5, 9-10, 17, 23, 26, 32, 34-35, 37, 42-43, 59, 68, 78, 81, 84-85, 89, 93 and 106 are pending in the present application.
Applicant’s election without traverse of Group I (claims 1, 2, 4-5, 9-10, 17 and 43) in the reply filed on 06/02/2021 is acknowledged.
Applicant further elected the following species:  (a) fibroblasts as a species of cells; (b) RDEB (recessive dystrophic epidermolysis bullosa) as a species of C7-deficiency; and (c) injection as a species of administration.
Claims 23, 26, 32, 34-35, 37, 42, 59, 68, 78, 81, 84-85, 89, 93 and 106 were withdrawn from further consideration because they are directed to non-elected invention.
Accordingly, claims 1-2, 4-5, 9-10, 17 and 43 are examined on the merits herein with the above elected species.

Examiner’ Comment
There is a typo error in the Bib sheet for the title of the present application.  It should be Type VII collagen deficiencies, and not Type VIII collagen deficiencies.

Claim Objections
Claim 1 is objected to because of the lack of a colon immediately after the term “comprising” on line 2 of the claim.  Claim 1 is also objected to because of the lack of a comma between the terms “copy number” and “wherein” on line 6 of the claim.
Claim 5 is also objected to because of the phrase “dystrophic epidermolysis bullosa recessive dystrophic epidermolysis bullosa (RDEB)”.  Please note that RDEB is an acronym for recessive dystrophic epidermolysis bullosa. 

Claim Rejections - 35 USC § 112 (Lack of Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 9-10, 17 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This requirement is separate and distinct from the enablement requirement.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.  ”Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116. 
	The instant claims encompass a method of treating a patient suffering from a type VII collagen (C7) deficiency (e.g., recessive dystrophic epidermolysis bullosa as the elected species) or a patient suffering from pseudosyndactyly (an inflammatory and fibrotic wound healing disorder in RDEB) comprising obtaining cells of any type from the patient, contacting said cells with any transducing lentiviral vector comprising a nucleotide sequence encoding COL7A1 or any functional variant thereof to form autologous genetically modified cells having a vector copy number, as long as said lentiviral vector has a transducing vector copy number in the range of 0.1 to 5.0 copies per cell, culturing said autologous genetically modified cells, and administering an effective amount of the genetically modified cells to the patient.
Apart from disclosing using autologous fibroblasts from a patient suffering recessive dystrophic epidermolysis bullosa (RDEB) or dominant dystrophic epidermolysis in the range of 0.41-0.74 gene copy per cell and 0.02-0.09 gene copy per cell, respectively, for the treatment of Type VII collagen deficiency (see at least paragraphs [0387], [0463]-[0465], [0474]; Table 40 and Table 46); the instant specification failed to describe any other lentiviral vector comprising a nucleotide sequence encoding COL7A1 having a transducing vector copy number in the range of 0.1 to 5.0 copies per cells, particularly in the range of 1.0 to 5.0 copies per cell, to form autologous genetically modified cells of any cellular type to treat a patient suffering from a C7 deficiency or suffering from pseudosyndactyly in the methods as claimed broadly.  For example, which essential features or core elements do the other lentiviral vectors comprising a nucleotide sequence encoding COL7A1 or a functional variant thereof that have a transducing vector copy number in the range of 1.0 to 5.0 copies per cell possess for forming autologous genetically modified cells as encompassed by the instant claims? Additionally, apart from the disclosed autologous genetically modified fibroblasts which essential features or core elements do other autologous genetically modified cells having a lentiviral vector copy number in the range of 0.41-0.74 gene copy per cell, let alone in the range of 1.0-5.0 copies per cell, possess to be utilized in the treatment methods as claimed broadly?  There is no evidence of record indicating or suggesting that a lentiviral vector designated INXN-2004 comprising the sequence of IGE308 plasmid encoding human COL7A1 would even have a transducing vector copy number in the range of 0.41-0.74 gene copy per cell in melanocytes, Langerhans cells, let alone in non-skin cells such a representative number of species for a broad genus of autologous genetically modified cells comprising a transducing lentiviral vector comprising a nucleotide sequence encoding COL7A1 or a functional variant thereof, wherein the lentiviral vector has a transducing vector copy number in the range of 0.1 to 5.0 copies per cell in the treatment methods as claimed broadly.  
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  The skilled artisan cannot envision at least a representative number of species for a broad genus of autologous genetically modified cells comprising a transducing lentiviral vector comprising a nucleotide sequence encoding COL7A1 or a functional variant thereof, wherein the lentiviral vector has a transducing vector copy number in the range of 0.1 to 5.0 copies per cell in the treatment methods as claimed broadly, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112 (Scope of Enablement)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-2, 4-5, 9-10, 17 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method for reducing symptoms associated with a type VII collagen (C7) deficiency or pseudosyndactyly in a patient comprising administering directly to an affected site an autologous population of fibroblasts or keratinocytes obtained from said patient that have been transduced with a lentiviral vector comprising a nucleotide sequence encoding a full-length wild-type COL7A1, wherein the lentiviral vector has a transducing vector copy number in the range of 0.1 to 1.0 copies per cell;
does not reasonably provide enablement for a method of treating a patient suffering from a type VII collagen deficiency or a patient suffering from pseudosyndactyly    as claimed broadly.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The factors to be considered in the determination of an enabling disclosure have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art and the breadth of the claims.  Ex parte Forman, (230 USPQ 546 (Bd Pat. Appl & Unt, 1986); In re Wands, 858 F.2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988)).


1.   	The breadth of the claims 
	The instant claims encompass a method of treating a patient suffering from a type VII collagen (C7) deficiency (e.g., recessive dystrophic epidermolysis bullosa as the elected species) or a patient suffering from pseudosyndactyly (an inflammatory and fibrotic wound healing disorder in RDEB) comprising obtaining cells of any type from the patient, contacting said cells with any transducing lentiviral vector comprising a nucleotide sequence encoding COL7A1 or any functional variant thereof to form autologous genetically modified cells having a vector copy number, as long as said lentiviral vector has a transducing vector copy number in the range of 0.1 to 5.0 copies per cell, culturing said autologous genetically modified cells, and administering an effective amount of the genetically modified cells to the patient via any route of delivery (e.g., a systemic delivery such as intravenous injection, intraperitoneal injection, inhalation or orally delivery).  It is noted that the term “treating” as defined by the specification includes “preventing” relapses and/or progression of dystrophic epidermolysis bullosa (DEB), including RDEB and/or DDEB (see paragraph [0086]), and the term “patient” refers to a mammal (paragraph [085]).

2.  	The state and the unpredictability of the prior art 
Before the effective filing date of the present application (03/18/2016), little was known about the use of an effective amount of autologous genetically modified cells 

3.  	The amount of direction or guidance provided  
Apart from disclosing the concept of using autologous fibroblasts from a patient suffering recessive dystrophic epidermolysis bullosa (RDEB) or dominant dystrophic epidermolysis bullosa (DDEB) that are transduced with a lentiviral vector designated INXN-2004 comprising the sequence of IGE308 plasmid encoding full-length wild-type human COL7A1 or a lentiviral vector designated INXN-2002, which lentiviral vectors have a transducing vector copy number in the range of 0.41-0.74 gene copy per cell and 0.02-0.09 gene copy per cell, respectively, for the treatment of Type VII collagen deficiency (see at least paragraphs [0387], [0463]-[0465], [0474]; Table 40 and Table 46); the specification fails to provide sufficient guidance for an ordinary skilled artisan on how to make and use any other autologous population of genetically modified cells derived 
Since the prior art before the effective filing date of the present application failed to provide sufficient guidance regarding to the aforementioned issues, it is incumbent upon the present application to do so.  Given the state of the prior art, coupled with the lack of sufficient guidance provided by the present application, it would have required undue experimentation for a skilled artisan to make and use the instant invention as claimed broadly.
The physiological art is already recognized as unpredictable (MPEP 2164.03).  As set forth in In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112, first paragraph requires:
That scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved.

Moreover, the courts have also stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in the patent application (27 USPQ2d 1662 Ex parte Maizel.).
Accordingly, due to the lack of sufficient guidance provided by the specification regarding to the issues set forth above, the state and unpredictability of the relevant art, and the breadth of the instant claims, it would have required undue experimentation for one skilled in the art to make and use the instant broadly claimed invention.


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the genetically modified fibroblasts" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  This is because there is no recitation of any genetically modified fibroblast in independent claim 1 upon which claim 17 is dependent on.  Accordingly, it is unclear which particular genetically modified fibroblasts in dependent claim 17 that Applicant referred?  Clarification is requested because the metes and bounds of the claim are not clearly determined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 4-5, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Georgiadis et al (J. Investigative Dermatology 136:284-292, published on line 09/22/2015; IDS).
Georgiadis et al already prepared a therapeutic grade, self-inactivating-lentiviral vector, encoding codon-optimized full-length COL7A1, to transduce fibroblasts obtained from patients with recessive dystrophic epidermolysis bullosa (RDEB) under good manufacturing-practice compliant conditions using a single round of exposure at a multiplicity of infection 5, and after 3 weeks of culture and expansion flow cytometric analysis showed 9.3-12.8% of fibroblasts expressing C7 which corresponded to an integrated proviral copy number of 0.12-0.14/cell (see at least the Abstract; and section titled “Restoration of C7 expression in LV-COL7A1-transduced RDEB primary fibroblasts” on pages 285-286; and Fig. 1).  Georgiadis et al demonstrated expression and secretion of type VII collagen with transduced cells exhibiting supranormal levels of protein expression, and ex vivo migration of fibroblasts was restored in functional assays (Figs. 1-3).  Georgiadis et al also demonstrated that the gene-modified RDEB fibroblasts deposited type VII collagen at the dermal-epidermal junction of human RDEB skin xenografts placed on NOD-scid IL2Rgammanull recipients with reconstruction of human epidermal structure and regeneration of anchoring fibrils at the dermal-epidermal junction (sections titled “Morphological correction of the DEJ in an RDEB human:murine skin graft model” and “LV-COL7-mediated restoration of AFs at the DEJ of RDEB skin grafts”; and Figs. 4-5).  Fig. 1a shows the configuration of pCCL-PGK-COL7A1 lentiviral transfer plasmid having a modified 5’ LTR containing a CMV promoter, a central polypurine tract (cPPT), a 400 bp deletion in the 3’HIV-1 long terminal repeat, internal PGK promoter, a we have completed the production and release of a clinical batch of LV-COL7 and demonstrated engineering of human RDEB fibroblasts under good-manufacturing-practice condition.  UK regulatory and ethics committee approval has recently been secured for a first-in-man study, designed in the first instance as a single-arm, open-label study to confirm the feasibility and safety of an approach using the localized intradermal injection of fibroblasts.  If successful, comparison against control injections will follow and further systemic therapies will be envisaged using the same vector platform for the treatment of RDEB and other debilitating skin diseases” (page 288, right column, last paragraph continues to first 2 lines of left column on page 290). 
Although Georgiadis et al did not explicitly disclose at least intradermal injection of cultured and expanded autologous LV-COL7A1-transduced RDEB fibroblasts into a patient with RDEB in need of treatment, it would have been obvious for an ordinary skilled 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 10 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over     Georgiadis et al (J. Investigative Dermatology 136:284-292, published on line 09/22/2015; IDS) as applied to claims 1-2, 4-5, 9 and 17 above, and further in view of Johnston et al (Gene Therapy 20:407-615, 2013) and Fine et al (Journal of Hand Surgery 30B:1:14-22, 2005; IDS).
The teachings of Georgiadis et al were presented above.  However, Georgiadis et al did not teach specifically using a self-inactivating-lentiviral vector encoding a full-length codon-optimized COL7A1 without a hepatitis virus post-transcriptional regulatory element (PRE) and/or treating a patient suffering from pseudosyndactyly. 
Before the effective filing date of the present application (3/18/2016), Johnston et al already analyzed the efficacy of the woodchuck hepatitis post-transcriptional regulatory element (WPRE) sequence on self-inactivating (SIN) lentiviral vector encoding a high-expression factor VIII transgene for gene therapy of hemophilia A, and they demonstrated that WPRE does not enhance viral titer, transduction or HP-fVIII expression (see at least the Abstract; section titled “Assessment of the requirement for a WPRE sequence for the production of virus containing an HP-fVIII transgene” on page 608; and Figure 1).
a major debilitating extracutaneous complication of inherited epidermolysis bullosa is the development of pseudosyndactyly, primarily attributed to recessive dystrophic epidemolysis bullosa, and it is usually the result of repeated blistering of the hands and feet (Abstract; page 14, left column, last paragraph).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Georgiadis et al by also using a self-inactivating-lentiviral vector encoding a full-length codon-optimized COL7A1 without a hepatitis virus post-transcripitonal regulatory element (PRE) as well as treating a patient suffering from pseudosyndactyly, in light of the teachings of Johnston et al and Fine et al as presented above.  
An ordinary skilled artisan would have been motivated to carry out the above modifications because Johnston et al already analyzed the efficacy of the woodchuck hepatitis post-transcriptional regulatory element (WPRE) sequence on self-inactivating (SIN) lentiviral vector encoding a high-expression factor VIII transgene for gene therapy of hemophilia A, and they demonstrated at least that WPRE does not enhance viral titer, transduction or HP-fVIII expression; while Fine et al taught that a major debilitating extracutaneous complication of inherited epidermolysis bullosa is the development of pseudosyndactyly, primarily attributed to recessive dystrophic epidemolysis bullosa, and it is usually the result of repeated blistering of the hands and feet.

Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Conclusions
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to 

/QUANG NGUYEN/
Primary Examiner, Art Unit 1633